                                  M OSER L AW F IRM , P.C.
                                     WORKERS’ RIGHTS ATTORNEYS
   STEVEN J. MOSER, ESQ.                     3 SCHOOL STREET, SUITE 207B
                                                                                           TEL (516) 671.1150
smoser@moseremploymentlaw.com               GLEN COVE, NEW YORK 11542                      FAX (516) 882-5420




                                                              September 6, 2019
      VIA ECF

      Hon. A. Kathleen Tomlinson, U.S.M.J.
      United States District Court
      Eastern District of New York
      100 Federal Plaza
      Central Islip, New York 11722

               Re:      Scott, et al. v. Whole Foods Market Group, Inc.
                        Case No. 18-cv-00086-SJF-AKT
                        Our File No. 17-FLSA-0007

      Dear Judge Tomlinson:

      This firm represents the Plaintiffs in the above captioned matter. We respectfully request a
      modification of the order dated September 4, 2019, ECF No. 31.

      In the original letter motion to withdraw, we moved to be relieved as counsel of record for
      Dwayne J. Scott only.

      Thus, we request that the order be modified to reflect that we are only withdrawing for Mr.
      Dwayne J. Scott. We also request that we be relieved from the obligation to personally serve Mr.
      Meynard, and that he be excused from attendance.

                                                              Respectfully submitted,


                                                              Steven J. Moser
                                                              Steven J. Moser
